                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


RICKY GUNTER,                                     )
                                                  )
                          Petitioner,             )
                                                  )
                     v.                           )      1:19CV405
                                                  )      1:14CR53
UNITED STATES OF AMERICA,                         )
                                                  )
                       Respondent.                )


                                          ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on June 11, 2019, was served on the parties in this

action. (ECF Nos. 45, 46.) No objections were filed within the time prescribed by §636.

       The Court hereby adopts the Magistrate Judge’s Recommendation.

       IT IS THEREFORE ORDERED that Petitioner’s request for relief under the First

Step Act is DENIED and this is DISMISSED sua sponte without prejudice to Petitioner

promptly filing a corrected motion on the proper § 2255 forms if he seeks to attack his

sentence under that statute.

       A Judgment dismissing this action will be entered contemporaneously with this Order.

       This, the 9th day of July 2019.


                                           /s/ Loretta C. Biggs
                                           United States District Judge
